Opinion filed April 23, 2015




                                      In The

        Eleventh Court of Appeals
                                    ___________

                                No. 11-15-00062-CV
                                    ___________

           DONNIE SEALE AND VICKI SMITH, Appellants
                                           V.
                               DAL MILLS, Appellee

                      On Appeal from the 35th District Court
                              Brown County, Texas
                       Trial Court Cause No. CV-11-06208


                      MEMORANDUM OPINION
       Appellants, Donnie Seale and Vicki Smith, have filed in this court a motion
to dismiss appeal. In the motion, Appellants “move[] this Court to dismiss their
appeal.” See TEX. R. APP. P. 42.1(a)(1).
       The motion is granted, and the appeal is dismissed.


                                                   PER CURIAM
April 23, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.